[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION FOR SUMMARY JUDGMENT (#103)
The defendant has filed a Motion for Summary judgment in this matter. This matter concerns a trip cancellation Insurance Policy issued to the plaintiff by the defendant. The contract language regarding exclusion of coverage if the person had sought medical care or treatment based on a sickness which manifested itself within (during) the 60 days prior to the term of coverage is ambiguous. As the plaintiffs have pointed out in their brief, the policy language could be interpreted to mean that any reason which a person saw the doctor during this time (i.e. headaches) which later becomes known as something more serious (i.e. tumor) would not allow recovery under this trip insurance policy. There is a question of fact of when the deceased's illness manifested itself. The deceased had been to the hospital in July of 1990 and was examined concerning (part of) his illness of which he died. The deceased was also examined in October of 1992, apparently for the same ailment. Even in his examinations one month prior to the trip cancellation, the extent of his illness was not known. CT Page 240
The ambiguity of the insurance policy contract language and the time the deceased's illness manifested itself are questions of fact for the trier. Therefore the defendant's motion for summary judgment is denied.
SULLIVAN, J.